FORM 10-Q/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-177992 ONE WORLD HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0429198 (I.R.S. Employer Identification Number) 418 Bridge Crest Boulevard, Houston, Texas 77082 (Address of principal executive offices) (866) 440-1470 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common units, as of the latest practicable date:823,610,674 shares of common stock, par value $.0025 per share, outstanding as of November 18, 2013. Transitional Small Business Disclosure Format (Check one):Yes [] No [x] EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report ofOne World Holdings, Inc.(the “Company”) on Form 10-Q for the quarterly period ended September 30, 2013, filed with the Securities and Exchange Commission on November 21, 2013 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). IN ACCORDANCE WITH THE TEMPORARY HARDSHIP EXEMPTION PROVIDED BY RULE -T, THE DATE BY WHICH THE INTERACTIVE DATA FILE IS REQUIRED TO BE SUBMITTED HAS BEEN EXTENDED BY SIX BUSINESS DAYS. Other than the aforementioned, no other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Page(s) PART I–FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 3 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4A. Controls and Procedures 24 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item6. Exhibits 27 Signatures 30 2 Item1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended September 30, 2013 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2012. 3 One World Holdings, Inc. (A Development Stage Company) Consolidated Balance Sheets September 30, 2013 and December 31, 2012 September 30, December 31, (unaudited) Assets Current Assets Cash $ $ Prepaid Consulting Services Prepaid Inventory - Total Current Assets Other Assets Manufacturing Equipment Prepaid Consulting Services - Long Term Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Convertible Debentures $ $ Notes Payable - Related Party Current Portion of Long Term Debt Due to Shareholder Derivative Liability - Customer Deposits - Accounts Payable and Accrued Liabilities Accounts Payable - Related Party Accrued Interest Payable Total Current Liabilities Long Term Liabilities Long Term Debt, net of unamortized discount Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficit) Preferred Stock; $0.001 par value, 10,000,000 shares authorized, zero shares issued and outstanding - - Unissued preferred stock 200,000 shares - Common Stock; $0.0025 par value, 1.5 Billion shares authorized, 409,662,824 and 67,067,829 shares issued and outstanding Unissued Common Stock, 313,000,000 and 18,125,000 shares Additional Paid-In Capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities & Stockholder's Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements 4 One World Holdings, Inc. (A Development Stage Company) Consolidated Statements of Operations For the Three Months Ending September 30, 2013 and 2012 and, For the Nine Months Ending September 30, 2013 and 2012 and, and for the Period from Inception October 1, 2010 to September30, 2013 (unaudited) October 1,2010 (Inception) to 3 Months Ending September 30, 9 Months Ending September 30, September 30, Revenue $
